Wright, C. J.
Instructions not excepted to at the time they were given, will not be noticed in this court. And the certificate of the clerk that certain instructions were given and objected to by the appellant, is not sufficient evidence of such exception.
*105"Where a party objects that the verdict of the jury was received and judgment rendered on Sunday, he should introduce other evidence of these facts, than the mere recitation of the clerk in making up the journal entry. The best evidence of such facts, is a bill of exceptions properly signed by the judge trying the cause. Where this is wanting there must be evidence of like conclusiveness. This is not presented in the case before us.
Judgment affirmed.